


110 HR 6046 IH: To extend the authorization provided in the Act titled

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6046
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mrs. Wilson of New
			 Mexico (for herself, Mr.
			 Schiff, and Mrs. Boyda of
			 Kansas) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To extend the authorization provided in the Act titled
		  An Act to preserve the cultural resources of the Route 66 corridor and
		  to authorize the Secretary of the Interior to provide
		  assistance.
	
	
		1.Authorization
			 extendedSection 4 of the Act
			 titled An Act to preserve the cultural resources of the Route 66
			 corridor and to authorize the Secretary of the Interior to provide
			 assistance (16 U.S.C. 461 note) is amended by striking
			 2009 and inserting 2019.
		
